331 Mass. 292 (1954)
118 N.E.2d 762
MARY J. LUCEY, petitioner.
Supreme Judicial Court of Massachusetts, Plymouth.
March 2, 1954.
April 2, 1954.
Present: QUA, C.J., RONAN, WILKINS, SPALDING, & WILLIAMS, JJ.
George L. Wainwright, for the petitioner.
WILKINS, J.
The petitioner, a minor and the only heir at law and next of kin, through her guardian filed a petition for administration in the estate of her mother, Veronica H. Lucey. The prayer was that "Alfred Caton [the decedent's father], of #61 Hillcrest Avenue, Brockton, Massachusetts, be appointed administrator." From the printed form of petition the words "he, or some other suitable person" had been struck out before filing. The judge filed a statement setting forth that if these words should be restored, he would appoint the person named in the prayer of the petition, who we infer he intended to find was a suitable person. *293 The petitioner did not amend, and a decree was entered dismissing the petition as improper in form. The petitioner appealed. There was no error. The printed forms of the Probate Courts are approved by this court. G.L. (Ter. Ed.) c. 215, § 30. See Wright v. Wright, 264 Mass. 453, 456; Webster v. Franklin County Trust Co. 313 Mass. 401, 404; Allen v. Mazurowski, 317 Mass. 218, 221; Allen v. Moushegian, 320 Mass. 746, 751 note. The form of petition for administration here involved was approved on June 20, 1894. The Probate Courts themselves cannot change a form so approved. Obviously the petitioner cannot.
Decree affirmed.